Citation Nr: 1502251	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  07-03 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a waiver of the recovery of indebtedness in the amount of $1,437.60, to include whether the debt is valid.

(The issue of entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with associated sleep disorder of dysomnia not otherwise specified (NOS), prior to March 2, 2006, is the subject of a separate decision by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.B.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to December 1992.  He received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In that decision, the RO granted an increased (50 percent ) rating for PTSD with associated sleep disorder of dysomnia NOS, effective from November 22, 2005.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's appeal.  The documents in these files have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In an April 2014 decision, the Committee on Waivers and Compromises at the RO in Milwaukee, Wisconsin denied the Veteran's request for a waiver of the recovery of indebtedness in the amount of $1,437.60.  In May 2014, the Veteran submitted a notice of disagreement with the denial of his waiver request as well as the validity of the debt.  A statement of the case has not been issued as to this issue.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this issue for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ shall issue a statement of the case as to the issue of entitlement to a waiver of the recovery of indebtedness in the amount of $1,437.60, to include whether the debt is valid.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

